Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159383(45)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  FAWZY MOHAMED,                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
          Plaintiff-Appellee,                                                                                           Justices
                                                                    SC: 159383
  v                                                                 COA: 341899
                                                                    Monroe CC: 17-140337-CD
  BRENNER OIL COMPANY,
             Defendant-Appellant.
  __________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before June 20, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 17, 2019

                                                                               Clerk